LEMMON, Justice,
concurring.
Although there is no legislative authority for a district court to order a convicted defendant, pending appeal, to the Department of Corrections, in the absence of a legislative prohibition against doing so, a district court arguably has the inherent power to issue such an order in an appropriate situation demonstrated at a hearing in which all interested parties have been notified. Since it is not necessary to decide that issue here, I would simply hold that the ex parte order, issued without a hearing and without notice to the Department of Corrections, must be set aside and that no valid contempt citation can be issued in connection with the order.